IN THE SUPREME COURT OF THE STATE OF DELAWARE

    JOHN R. PURNELL, III,                        §
                                                 §   No. 412, 2017
          Appellant Below,                       §
          Appellant,                             §   Court Below—Superior Court
                                                 §   of the State of Delaware
          v.                                     §
                                                 §   C.A. No. N16A-10-001
    DELAWARE DEPARTMENT OF                       §
    INSURANCE,                                   §
                                                 §
          Appellee Below,                        §
          Appellee.                              §

                                Submitted:      April 13, 2018
                                Decided:        May 30, 2018

Before VALIHURA, VAUGHN, and SEITZ, Justices.

                                        ORDER

         This 30th day of May 2018, after careful consideration of the parties’ briefs

and the record on appeal, the Court concludes that the judgment of the Superior

Court should be affirmed on the basis of and for the reasons assigned by the Superior

Court in its September 7, 2017 decision,1 which affirmed in part and reversed in part

the September 26, 2016 decision of the Insurance Commissioner, and its September

19, 2017 order denying the appellant’s motion for reargument.




1
    Purnell v. Dep’t of Ins., 2017 WL 3980539 (Del. Super. Ct. Sept. 7, 2017).
     NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                               BY THE COURT:


                               /s/ James T. Vaughn, Jr.
                                     Justice




                                 2